

	

		II

		109th CONGRESS

		1st Session

		S. 1269

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 20, 2005

			Mr. Inhofe (for himself,

			 Mrs. Lincoln, Mr. Crapo, Mr.

			 Bond, Mr. Chambliss,

			 Mr. Cochran, Mr. Isakson, Mr.

			 Thomas, Mr. Hagel,

			 Mr. Craig, and Mr. Roberts) introduced the following bill; which

			 was read twice and referred to the Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Federal Water Pollution

		  Control Act to clarify certain activities the conduct of which does not require

		  a permit.

	

	

		1.Short titleThis Act may be cited as the

			 Pest Management and Fire Suppression

			 Flexibility Act.

		2.HarmonizationSection 402(l) of the

			 Federal Water Pollution Control Act (33 U.S.C. 1342(l)) is

			 amended by adding at the end the following:

			

				(3)Public health

				protection and pest management activitiesThe Administrator shall not require a

				permit under this section, nor shall the Administrator directly or indirectly

				require a State to require such a permit, for—

					(A)the use of a pesticide that is registered

				or otherwise approved for use pursuant to the Federal Insecticide, Fungicide,

				and Rodenticide Act (7 U.S.C. 136 et seq.), if that use is in accordance with

				the relevant provisions of the approved labeling of the pesticide;

					(B)the use of a fire retardant, chemical, or

				water for fire suppression, control, or prevention in accordance with relevant

				Federal guidelines by or in cooperation with the Federal Government or a State

				government;

					(C)silvicultural activities (except with

				respect to the point source activities specified in section 122.27(b)(1) of

				title 40, Code of Federal Regulations (as in effect on the date of enactment of

				this paragraph)); or

					(D)(i)the use of a biological control organism

				(as defined in section 403 of the Plant Protection Act (7 U.S.C. 7702)) for the

				prevention, control, or eradication of a plant pest or noxious weed; or

						(ii)the conduct of any other plant pest,

				noxious weed, or pest control activity under that Act (7 U.S.C. 7701 et

				seq.).

						.

		3.Definition of point

			 sourceSection 502(14) of the

			 Federal Water Pollution Control Act (33 U.S.C. 1362(14)) is amended by striking

			 the second sentence and inserting the following: This term does not

			 include agricultural stormwater discharges, return flows from irrigated

			 agriculture, or the public health protection, pest management, and

			 silvicultural activities described in section 402(l)(3)..

		

